Citation Nr: 1230779	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  03-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from January 1969 to September 1970.  The Veteran's spouse has been designated as his fiduciary for the purposes of receiving VA monetary benefits.  

The Veteran's claims file has been reconstructed from available records.  This matter apparently comes before the Board of Veterans' Appeals (Board) on appeal from a September 1994 RO rating decision that, in pertinent part, determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right hand disability.  

In June 2004, the Board remanded this issue to the RO for the issuance of a statement of the case.  In September 2005, the Board remanded the issue to schedule the Veteran for a personal hearing at the RO.  (The hearing was subsequently canceled by the Veteran in December 2006.)  In May 2007 and July 2008, the Board remanded the issue for evidentiary development.  In a September 2011, the Board reopened the claim, and remanded the merits of the claim for evidentiary development.  

A September 2010 statement of record indicates that the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU rating).  That issue is not before the Board at this time and is referred to the RO for appropriate action.  


FINDING OF FACT

Any right hand problems during service were not chronic, and any current right hand disability began many years after service and was not caused by any incident of service.  



CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the Veteran's claims file has been reconstructed from available records.  The RO sent correspondence in June 2004, a statement of the case in December 2006, correspondence in June 2007, a supplemental statement of the case in January 2008, and a supplemental statement of the case in September 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  

All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  In this regard, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran contends that he has a right hand disability that is related to service.  He specifically maintains that he was treated for a right hand injury while serving with the 578th Supply and Service Company in Vung Tau, Vietnam in December 1969 or January 1970.  He reports that he was treated in the dispensary at that time.  The Veteran has also asserted that he injured his right hand in 1969 or 1970 during combat and that he was hospitalized and treated with antibiotics.  He states that his wound was debrided, that fragments were removed, and that he developed a wound infection.  

As noted above, the Veteran's claims file has been reconstructed from available records.  The Veteran had active service from January 1970 to January 1969.  His DD Form 214 reflects that he served in Vietnam from July 1969 to September 1970.  His occupational specialty was listed as a storage specialist.  The Veteran's available service personnel records indicate that he was not awarded decorations evidencing combat.  Such records also show that he served as a subsistence storage specialist in Vietnam with the 13th Quartermaster Platoon; the 259th Quartermaster Detail. HHC VT SAC; and with the 578th Supply and Service Company.  

The Veteran's service treatment records are incomplete.  The second page of, apparently, a separation examination report does not refer to any right hand problems.  A September 1970 Physical and Mental Status on Release from Active Service report reflects that the Veteran received a "U1" PUHLES profile at that time.  A January 1969 enlistment examination report  also indicates that the Veteran received a "U1" PUHLES profile.  

The first post-service evidence of record of any possible diagnosed right hand disability is in November 1996, many years after the Veteran's period of service.  The first reference of record to a claimed right hand disability, however, is in October 1970.  In October 1970, the Veteran filed a claim for entitlement to service connection for a right hand injury.  The Veteran reported that in December 1969 or January 1970, he injured his right hand while serving in Vung Tau, Vietnam.  He did not refer to a combat injury to his right hand at that time.  

An October 1970 VA history and physical examination report notes that the Veteran was recently hit by a car on the right side of his body.  The Veteran reported that his lost consciousness for a while.  He complained of pain in the right leg.  The impression was multiple body trauma and rule out a brain concussion.  There was no reference to any right hand problems at that time.  

An October 1970 consultation report reflects that the Veteran was struck by a car on the right side of his body and that he suffered trauma to the pelvis and right knee.  The examiner reported that examination of the Veteran's extremities showed a tender right leg with limited motion due to pain and no deformities seen.  The impression was multiple body traumas.  

A November 1996 VA radiological report, as to both of the Veteran's hands, indicates that the Veteran had a clinical history of joint swelling and pain.  The impression was bilateral soft tissue swelling without evidence of bony involvement.  

A March 2005 VA neurological examination report notes that the Veteran's claim file was reviewed.  The Veteran reported that he had observed numbness and parethesias in the (right) hand that would go away when he would shake, or open and close, the hand.  He reported that he had difficulty holding, and that he would frequently drop, objects in his (right) hand.  The diagnoses included mild carpal tunnel syndrome in the right upper extremity, as likely as not of a diabetic etiology.  

A June 2005 VA treatment entry reflects that the Veteran complained of a cyst in the right hand.  The examiner reported, as to a review of the Veteran's extremities, that he had a small ganglion cyst on the dorsum of the right hand which was not painful.  The assessment included a suspected ganglion cyst in the dorsum of the right hand.  The examiner indicated that the Veteran did not want referral for surgery and that he had requested a splint.  

In a July 2005 VA Form 9, the Veteran reported that he was treated for a right hand injury during his military service.  He stated that he was serving with the 758th Supply and Service Company in Vung Tau, Vietnam when the injury occurred and that he was treated at the dispensary.  

A December 2005 VA treatment entry notes that the Veteran complained of pain in the right hand at the knuckles, with no trauma.  The assessment included arthritis with complaints of pain in the small joints of the right hand, without objective evidence of inflammation.  The examiner reported that Tylenol was advised.  

A June 2007 VA treatment report indicates that the Veteran had suffered from several episodes of inflammatory arthritis that affected both ankles, both knees, and the right wrist/hand during the previous years.  As to an impression, the examiner indicated that the Veteran had intermittent inflammatory arthritis attacks which had involved both lower extremities (knees and ankles), and the right wrist.  The examiner reported that overall findings were suggestive of a crystal-induced arthritis such as gout or pseudogout.  It was noted that the possibility of multiple septic joints was unlikely given the present findings.   

An October 2011 VA hand and finger conditions examination report indicates that the Veteran's claims file was reviewed.  The Veteran reported that he suffered a right hand injury when he was wounded in combat during the Vietnam War.  He stated that he was hospitalized and treatment with antibiotics.  The Veteran reported that he underwent debridement of the wound with partial removal of the fragments and that he developed a wound infection.  He indicated that he was hospitalized for three months and that he was sent back to duty in a maintenance unit until his discharge from the service.  The Veteran stated that one year before his discharge from service, he filed a claim with the VA and that it was documented that he had a right hand injury.  He reported that approximately three years later, although he did not remember the details, he had a medical evaluation and that he was given a pain killer and follow-up appoints at that time.  The Veteran maintained that despite all of the years that had passed since the injury, he suffered from recurrent swelling and pain of the right hand.  

The Veteran also reported that one month after his discharge from service he was hit by a car as a pedestrian and sustained a fracture of his left leg.  He indicated that he did not injure his right hand at that time.  The Veteran reported that he had been diagnosed with gout at a VA facility and that he would have gout attacks in his great toes, feet, and knees.  It was noted that the Veteran denied that he had gouty attacks in his right hand.  The Veteran indicated that his right hand pain intensity was an eight out of ten and that he was using various medications.  

The diagnoses were right hand arthritis, right carpal tunnel syndrome, and a ganglion cyst of the right hand.  The examiner commented that the Veteran's claimed right hand disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported that the Veteran's available claims file and service treatment records had been reviewed carefully.  It was noted that most of the service treatment records and the original claims file were misplaced and lost.  The examiner stated that the Veteran's separation examination report was silent for a right hand condition.  The examiner indicated that there was no evidence of treatment due to a right hand condition for several years after the Veteran's period of service.  

The examiner reported that the Veteran's current right hand disabilities were right carpal tunnel syndrome; mild periparticular osteopenia and subchondral bony erosions which might represent nonspecific degenerative changes (arthritis); a ganglion cyst; and bilateral soft tissue swelling of the hands.  The examiner commented that it was his opinion that it was less likely as not that the Veteran's current right hand disabilities either began or were caused by the Veteran's military service.  As to a rationale, the examiner indicated that in the Veteran's available service treatment records and claims file, there was no evidence of a right hand condition during service and that the separation examination was silent regarding a right hand condition.  The examiner reported that there was no evidence of treatment for a right hand condition for several years after the Veteran's period of service which showed that any condition in service was acute and transitory and resolved with the military treatment given at that time.  The examiner maintained that the criteria of continuity of treatment or chronicity of the condition were not met.  

In this case, in its role as a finder of fact, the Board observes that the Veteran has inconsistently reported suffering a combat injury to his right hand during service.  The Board notes that in October 1970, the Veteran filed a claim for service connection for a right hand injury.  At that time, the Veteran reported that in December 1969 or January 1970, he injured his right hand while serving in Vung Tau, Vietnam.  The Board observes that the Veteran did not refer to any combat injury to his right hand at the time of his October 1970 claim.  Additionally, in a July 2005 VA Form 9, the Veteran reported that he was treated for a right hand injury during his military service.  He stated that he was serving with the 758th Supply and Service Company in Vung Tau, Vietnam when the injury occurred and that he was treated at the dispensary.  The Board notes that, again, the Veteran did not refer to any combat injury or shell fragment wound injury to his right hand.  Further, the Board notes that the Veteran's available service personnel records indicate that he was not awarded decorations evidencing combat, nor was his military occupational specialty indicative of one who would engage in combat.  The Board also observes that the second page of an apparent separation examination report did not refer to any right hand injury.  

As set out in the October 2011 VA hand and finger conditions examination report, the Veteran reported that he suffered a right hand injury when he was wounded in combat.  He stated that he was hospitalized and treated with antibiotics, that he underwent debridement of the wound with partial removal of the fragments, and that he developed a wound infection.  The Veteran also reported that he was hospitalized for three months before he was sent back to his unit.  The Board notes that there is simply no documentary evidence that the Veteran served in combat or that he suffered an injury to his right hand during combat.  In fact, the first time the Veteran mentioned such a combat injury was at the October 2011 hand and finger conditions examination, decades after his period of service, and none of his currently diagnosed hand disabilities show them considered the result of a fragment wound.  Thus, the credibility and probative value of his account regarding the suffering a combat injury is undermined.  See Dalton, Caluza.  Given this, the Board concludes the Veteran did not serve in combat, nor suffer a combat injury, and therefore, the provisions of 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d) are not applicable in this matter.  

Further, after considering the lay and medical evidence, the Board finds that the preponderance of the evidence is against the claim.  

The Board observes that the evidence as a whole provides no continuity of symptomatology of any right hand disability since the Veteran's period of service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disorder otherwise adequately medically linked to an incident of service.  There is no probative medical evidence that any possible right hand problems during the Veteran's period of service may be reasonably associated with his current right hand disability (arthritis and a ganglion cyst) diagnosed many years later.  The probative medical evidence does not suggest that the Veteran's current right hand disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence regarding this, indicating that his current right hand disability began years after his period of service, without relationship to service.  A VA examiner, after a review of the Veteran's claims file, specifically commented that it was his opinion that it was less likely as not that the Veteran's current right hand disabilities either began or were caused by the Veteran's military service.  The examiner also maintained that the criteria of continuity of treatment or chronicity of the condition were not met.  

The Board observes that the Veteran has alleged that his current right hand disability had its onset during service.  While the Veteran is competent to report that he had right hand problems during his period of service, or that he had problems for many years, he is not competent to diagnose his claimed right hand disability as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a medical opinion from a medical professional has not related his right hand disability to his period of service.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau.  Additionally, the Board notes that a VA examiner specifically found that there was no evidence of continuity of treatment since the Veteran's alleged right hand injury during service and the medical evidence of record fails to indicate treatment for any right hand problems for decades after the Veteran's separation from service.  Thus the credibility and probative value of his accounts regarding right hand problems since service are undermined.  See Dalton, Caluza.  

The Board observes that the Veteran is presently service-connected for disorders, including right carpal tunnel syndrome of the right upper extremity associated with diabetes mellitus.  The Board notes that the Veteran has not alleged, and the evidence does not show, any relationship between the Veteran's service-connected right carpal tunnel syndrome and his claimed right hand disability (arthritis and a ganglion cyst).  Therefore, service connection on a secondary basis may not be conceded.  38 C.F.R. § 3.310.  

The weight of the competent medical evidence demonstrates that any right hand problems during service were not chronic and that the currently claimed right hand disability began many years after the Veteran's period of service and was not caused by any incident of service.  The Board concludes that a right hand disability was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  






ORDER

Service connection for a right hand disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


